[Cite as State v. McClafferty, 2020-Ohio-6857.]


STATE OF OHIO                     )                      IN THE COURT OF APPEALS
                                  )ss:                   NINTH JUDICIAL DISTRICT
COUNTY OF SUMMIT                  )

STATE OF OHIO                                            C.A. Nos.    29728
                                                                      29733
        Appellee

        v.
                                                         APPEAL FROM JUDGMENT
BRETT M. MCCLAFFERTY                                     ENTERED IN THE
                                                         COURT OF COMMON PLEAS
        Appellant                                        COUNTY OF SUMMIT, OHIO
                                                         CASE Nos. CR 17 06 2218
                                                                    CR 17 11 3865

                                 DECISION AND JOURNAL ENTRY

Dated: December 23, 2020



        HENSAL, Judge.

        {¶1}     Brett McClafferty appeals two journal entries of the Summit County Court of

Common Pleas that purported to amend its sentencing entries nunc pro tunc in his two cases. For

the following reasons, this Court vacates the entries.

                                                  I.

        {¶2}     Mr. McClafferty pleaded guilty to one count of grand theft in one case and one

count of possession of cocaine in a different case. At the sentencing hearing, the trial court ordered

Mr. McClafferty to serve twelve months on the grand theft charge and seven months on the

possession charge. It ordered him to serve the sentences consecutive to each other and to sentences

he had received in cases in three other counties. It also stated that it was going to award Mr.

McClafferty 225 days of jail time credit. When the court issued its sentencing entries a few weeks
                                                   2


later, however, it wrote that Mr. McClafferty’s sentence for the grand theft charge was 18 months

instead of 12.

           {¶3}   Mr. McClafferty moved to correct the sentencing entry, pointing out the

discrepancy between what the court had said at the sentencing hearing and what it wrote in its

entry. The court subsequently issued a journal entry nunc pro tunc that changed Mr. McClafferty’s

sentence for the grand theft charge to 12 months. The order continued to state that he was entitled

to 225 days of jail time credit.

           {¶4}   In March 2020, the trial court, sua sponte, issued another nunc pro tunc sentencing

entry in both cases that changed Mr. McClafferty’s jail time credit to zero days. Mr. McClafferty

has appealed, assigning as error that the trial court did not have authority to change its sentencing

entries.

                                                  II.

                                     ASSIGNMENT OF ERROR

           THE TRIAL COURT ERRED BY ENTERING A NUNC PRO TUNC WITHOUT
           AUTHORITY AND JURISDICTION AND TO CHANGE WHAT WAS
           DECIDED AT THE SENTENCING HEARING ITSELF.

           {¶5}   Mr. McClafferty argues that the trial court erred when it changed its sentencing

entries nunc pro tunc and removed the 225 days of jail time credit that it had awarded him at the

sentencing hearing.

           {¶6}   Courts have “inherent authority to correct errors in judgment entries so that the

record speaks the truth.” State ex rel. Fogle v. Steiner, 74 Ohio St.3d 158, 163-164 (1995). A trial

court may use a nunc pro tunc entry to correct clerical mistakes in a journal entry so that it

“reflect[s] what actually occurred in open court.” State v. Bonnell, 140 Ohio St.3d 209, 2014-

Ohio-3177, ¶ 30; see also Civ.R. 60(A). A nunc pro tunc entry is limited, however, “to reflecting
                                                 3


what the court actually decided, not what the court might or should have decided or what the court

intended to decide.” Steiner at 164. “A trial court exceeds its authority when it uses a nunc pro

tunc order to substantively modify its prior final determination of an issue, and such an order is

invalid.” In re M.O., 9th Dist. Summit No. 28828, 2018-Ohio-2176, ¶ 8; State v. Senz, 9th Dist.

Wayne No. 02CA0016, 2002-Ohio-6464, ¶ 12.

        {¶7}    At sentencing, the trial court told Mr. McCafferty that it would “make sure you

have exact credit in the amount of 225 days served in the Summit County Jail on these case

numbers.” The amendment of the jail-time credit to zero days, therefore, was a substantive change

and did not reflect what had previously occurred in court. Senz at ¶ 13. Accordingly, upon review

of the record, we conclude that the trial court’s March 2020 journal entries must be vacated. State

v. Pavlik, 9th Dist. Medina No. 16CA0012-M, 2017-Ohio-356, ¶ 8. Mr. McClafferty’s assignment

of error is sustained.

                                                III.

        {¶8}    Mr. McClafferty’s assignment of error is sustained.          The March 18, 2020,

judgments of the Summit County Court of Common Pleas are vacated, and this matter is remanded

for further proceedings consistent with this decision.

                                                                                Judgments vacated,
                                                                               and cause remanded.




        There were reasonable grounds for this appeal.

        We order that a special mandate issue out of this Court, directing the Court of Common

Pleas, County of Summit, State of Ohio, to carry this judgment into execution. A certified copy

of this journal entry shall constitute the mandate, pursuant to App.R. 27.
                                                 4


       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the period

for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is instructed to

mail a notice of entry of this judgment to the parties and to make a notation of the mailing in the

docket, pursuant to App.R. 30.

       Costs taxed to Appellee.




                                                     JENNIFER HENSAL
                                                     FOR THE COURT



CARR, P. J.
SCHAFER, J.
CONCUR.


APPEARANCES:

SEAN BUCHANAN, Attorney at Law, for Appellant.

SHERRI BEVAN WALSH, Prosecuting Attorney, and JACQUENETTE S. CORGAN, Assistant
Prosecuting Attorney, for Appellee.